This is an action to annul a certain sale of property by Ponder, the husband, to Coyle, one of the defendants, and to set aside certain mineral leases granted by Coyle to the other defendants, on the ground that: (1) It was fraudulently represented to Ponder, who could neither read nor write, that the act which he was about to sign was only a mortgage; and (2) that the grantees of the mineral leases were not in good faith at the time they acquired them from Coyle, being aware that Ponder claimed the deed was a fraud.
The trial judge set aside the sale from Ponder to Coyle as a fraud, but sustained the leases as having been acquired in good faith, and both Ponder and Coyle have appealed.
The case involves only issues of fact, and the evidence is conflicting. And from our reading of that evidence we do not find that the conclusions of the trial judge are manifestly erroneous.
                             Decree.
The judgment appealed from is therefore affirmed. *Page 907